Plaintiff has appealed from judgment in mandamus to compel defendants, the village of Grosse Pointe and its building commissioners and clerk, to issue a building permit, refused under a zoning ordinance.
The question is whether the section of the ordinance may be sustained as a valid exercise of police power under the enabling act, 1 Comp. Laws 1929, § 2634.
On the shore of Lake St. Clair, and in close proximity to Detroit, are a number of municipalities, among them defendant village, all residential in character. The defendant village contains 686 acres, and has a population of nearly 5,000. It is bounded on the north by Mack avenue, an important *Page 582 
highway leading out of Detroit; on the east by Fisher road; on the south by Lake St. Clair; and on the west by Cadieux road. Its most southerly cross street is Jefferson avenue, also an important highway leading out of Detroit. It has five other streets crossing east and west, the most important being Kercheval, which, leading out of Detroit, crosses the village of Grosse Pointe Park, and the defendant village, and to the village of Grosse Pointe Farms. It is a main highway of Detroit and of the villages. The defendant village has several north and south streets, the first east of Cadieux being Notre Dame, and the second being St. Clair, which is the chief north and south street, being 100 feet wide and extending between Jefferson avenue and Mack avenue.
Under the ordinance there are five zones. Three are resident, which take nearly the whole area of the village. There is a small, narrow commercial zone along Mack avenue. The remaining zone is "local business district," which comprises a narrow strip on each side of Kercheval near two and one-half blocks in length beginning at Cadieux. There is also a small business district in the southeastern part of the village. Within the local business zone are a few corner lots, as to which the ordinance provides:
"On a corner lot there shall be a side yard along the side street lot line in all cases where such line is substantially the continuation, without intervening streets, of the street lot line of lots in an adjoining residence district, or of adjoining lots in a local business district on which a front yard is required herein. The width of such side yard shall be not less than 10 feet, except that where the width of a corner lot of record at the time of passage of this ordinance is less than 50 feet, the width of the *Page 583 
required side yard on that lot may be reduced to one-fifth of the width of such lot."
The controversy is of the side yard setback.
Plaintiff owns a lot on the southeast corner of the intersection of Kercheval and St. Clair. It has 60 feet frontage on Kercheval. Plaintiff desires to occupy it fully with a store building. The village requires, under the ordinance as here applied, a side yard or setback 10 feet wide along St. Clair. On the northwest corner of the intersection a building has been erected having a 10-foot setback along St. Clair. The ordinance does not apply to the southeast corner of the intersection of Cadieux and Kercheval, nor to the southwest corner of Notre Dame and Kercheval, for, immediately back of the business district south of Kercheval, and between Notre Dame and Cadieux, there is an "intervening" street, one block in length, called Kercheval Place.
The ordinance is not now applicable to the northeast and southeast corners of the intersection of Kercheval and Notre Dame, as such corners were fully occupied by buildings when the ordinance was passed. The ordinance by its terms will become there effective in case of new buildings on such corners. The ordinance has present application, as we read the record, to seven of the 12 corner lots in the local business district.
Kercheval has heavy traffic, including motor buses. There are traffic lights at its intersections with St. Clair, Notre Dame, and Cadieux, and officers are kept on duty in that district. It is the chief business district of the village and of large adjoining territory. The site of the public school is just north of Kercheval, between Cadieux and Notre Dame. The community building is just north of Kercheval, *Page 584 
near St. Clair. St. Clair is not yet paved to its full width, the pavement now being 30 feet wide.
The ordinance requires, in the residence district adjoining the property in question, a front building line or setback of 20 feet. Dwellings were erected on St. Clair before the zoning ordinance, and those south of the plaintiff's property and on that street have a mean or average setback of a little more than 10 feet. The mean setback along the street is 10 feet or more.
The evidence is that the open spaces make for better light and air, and that such a setback as required of plaintiff makes less obstruction to view at the intersections and makes for public safety in public use of the streets.
Appellant argues that the setback is unnecessary, as the pavement on St. Clair is now only 30 feet wide. But it must be remembered that zoning is rooted in a plan not for today but for the tomorrow. It looks to the day when St. Clair will be fully paved. It is said in Pritz v. Messer, 112 Ohio St. 628
(149 N.E. 30):
"This problem must be viewed from the standpoint of coming generations. Regarded from the limited outlook of the immediate present, it is easy to claim with some degree of cogency that there is no relation between these measures and the public health, safety, or morals. Taking a long view into the future, however, and looking back into the past, to remind ourselves what detriment the unrestricted congestion in city life, both of traffic and housing, has already done the public welfare, we do see a real relation between the substantial material welfare of the community and this effort of the city to plan its physical life."
It is urged that these zoning restrictions are for purely æsthetic reasons — beauty, symmetry, order. *Page 585 
The law, in its present state, is that such restrictions are not sustained on purely æsthetic grounds. Indeed, in some cases, it has been said, where the restrictions were sustained on orthodox grounds — public health, morals, and safety, that the fact that they also result in incidental æsthetic benefit will not invalidate the zoning law or ordinance, as though the zoning were handicapped by resulting æsthetic benefits. In this regard, a quotation from American Bar Association Journal, August, 1922, p. 470, appears in GeneralOutdoor Adv. Co. v. City of Indianapolis, 202 Ind. 85
(172 N.E. 309, 72 A.L.R. 453):
"The law * * * in recent years, is * * * coming to take beauty into account as worthy of consideration. * * * It is now universally conceded that beauty may constitute an element in the public welfare which will justify the power of condemnation. * * * When we come to * * * the recognition of beauty as an element to justify the exercise of the police power * * * the courts have not been willing to acknowledge beauty as a justification, but without admitting it they are more and more giving weight to the consideration of fitness and propriety in a man's use of his own."
On this record, the exercise of police power is sustained on consideration of public safety and public health without attaching weight to the fortunate circumstance that æsthetic benefit also results. Village of Euclid v.Ambler Realty Co., 272 U.S. 365 (47 Sup. Ct. 114, 54 A.L.R. 1016).
Discrimination is urged as between owners of corner lots and owners of inside lots, but reasons, as regards public travel on the streets, for side set-back on side street on corner lot, can have no application to inside lots.
Unfair discrimination is urged in respect of mean setback in fixing unequal distances from the street *Page 586 
for erection of buildings of the same character under like circumstances. We have called attention to the fact that the setback required of plaintiff is less than the mean setback of houses on the street and is fixed at the minimum of 10 feet. The contention is answered by Gorieb v. Fox, 274 U.S. 603
(47 Sup. Ct. 675, 53 A.L.R. 1210), where the setback line was fixed as that occupied by 60 per cent. of the existing houses in the block. This mean line in the case was 42 feet back from the street. The petitioner was given a line 34 2/3 feet back from the street line. In affirming the decision of the supreme court of Virginia, Gorieb v. Fox, 145 Va. 554 (134 S.E. 914), sustaining the ordinance, the court said:
"It is said, first, that the standard furnished is so vague and uncertain as in reality to be no standard at all, since the houses, or 60 per cent. of them, in any block may stand at a variety of distances from the street, in which event it cannot be determined from the ordinance whether 60 per cent. of the houses nearest to the street, or 60 per cent. of those farthest from the street or some other method of calculation is to govern. But in the present case this contention may be put aside, since (a) the permit was granted and the building line fixed under the proviso which reserved to the council in appropriate cases authority to fix the building line without reference to this limitation, and (b) as to the existing houses in the block in question, the actual differences in respect of the building lines upon which more than 60 per cent. of them stood are so slight as to be entirely negligible upon the question of certainty.
"The evidence shows that the variation in the location of 80 per cent. of the existing houses was only one-tenth of a foot, and, ignoring this inconsequential difference, the established building line was slightly over 42 feet back from the street. The *Page 587 
line designated for petitioner's building was substantially more favorable to him than this, being more than seven feet nearer the street. Whether the provision of the ordinance, fixing the line with relation to the location of 60 per cent. of the existing houses, in its general, or in some other specific, application is so vague as to amount to a denial of due process, is a question which does not concern petitioner, since, as applied to the facts in the present case, it is definite enough, and since, in any event, he has been excepted from the operation of the provision; and it does not appear that the alleged unconstitutional feature of which he complains has injured him or operated to deprive him of any right under the Federal Constitution. * * *
"The proviso under which the council acted also is attacked as violating the equal protection clause on the ground that such proviso enables the council unfairly to discriminate between lot owners by fixing unequal distances from the street for the erection of buildings of the same character under like circumstances. We cannot, of course, construe the ordinance as meaning that the power may be thus exerted; nor may we assume in advance that it will be exercised by the council capriciously, arbitrarily, or with inequality. It will be time enough to complain when, if ever, the power shall be thus abused."
  See, also, State, ex rel. McKusick, v. Houghton, 171 Minn. 231
(213 N.W. 907); Harris v. State, ex rel. Ball, 23 Ohio App. 33
(155 N.E. 166).
The section of the ordinance leaves some discretionary power in the commissioners of the village, and, likewise, in the common council, to which an appeal is permitted both by the statute cited and by the ordinance. It is clear that there has been no abuse of the power in this case.
To the contention that the ordinance further is discriminatory in respect of granting discretion to *Page 588 
permit a setback of less than 10 feet when a corner lot of record at the time of passing the ordinance is less than 50 feet in width, it is sufficient to say that we cannot so find on this record.
The ordinance, of course, should have uniformity in its application. But there may be classification, if made on reasonable grounds, and it will be sufficient if the ordinance applies in fair uniformity to all in the particular class. A particular corner might require larger setback than another corner and such classification, if reasonable, might be sustained. The ordinance applies fairly to the four corners at Kercheval and St. Clair, where plaintiff's property is. There are only a few corners, as has been stated, to which the ordinance can apply. It is presumed the common council, in speaking of width of lot of record, had a purpose and knew what it was doing. Whether the ordinance would produce a different result at the intersection of Notre Dame and Kercheval we cannot say on this record. Whether the common council intended in effect a different result or classification for that corner or other corner we cannot say on this record. We cannot hold the ordinance invalid unless it is made to appear clearly and affirmatively to be unreasonable or oppressive in its operation. Building Commission of Detroit v. Kunin, 181 Mich. 604
(Ann. Cas. 1916C, 959). We decline to find invalidity in respect of the reason urged, and it will be time enough to complain when, if ever, power shall be abused.
This disposes of the case, no other questions calling for discussion.
Judgment should be affirmed, with costs.
McDONALD and SHARPE, JJ., concurred with CLARK, C.J. *Page 589